Citation Nr: 0410322	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-29 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a right fifth 
finger fracture with mallet deformity as secondary to service 
connected residuals of a fracture of the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from April 1975 to March 
1982.

This matter came before the Board of Veterans' Appeals on appeal 
from a July 1997 rating decision by the Department of Veterans 
Affairs (VA), St. Petersburg Florida Regional Office (RO).

This case was previously before the Board in November 1998 when it 
was remanded to the RO for further development.  The case was 
subsequently returned to the Board and further evidence pertinent 
to the claim was developed by the Board pursuant to then existing 
authority granted by the provisions of 38 C.F.R. § 19.9 (a) (2) 
(2003).  In light of the favorable action below, remand to the RO 
for initial consideration of the evidence recently developed by 
the Board is not required.


FINDINGS OF FACT

1.  Service connection is in effect for several disorders, 
including the residuals of a fracture of the fourth metacarpal 
with scarring, right hand.

2.  The residuals of fracture of the right fifth finger are 
casually related to the veteran's service-connected residuals of 
the fracture of the fourth metacarpal, right hand.


CONCLUSION OF LAW

Residuals of a right fifth finger fracture with mallet deformity 
are proximately due to or the result of a service-connected 
disability.  38 C.F.R. §§ 3.102, 3.310 (a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the claimant 
and the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As part 
of the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2003).  In view of the grant of the benefit 
being sought the Board finds that any error in the implementation 
of the VCAA is harmless and the veteran is not prejudiced by this 
decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Factual Background.

As pertinent to the present appeal, the veteran is service 
connected for residuals of a fracture of the fourth metacarpal of 
the right hand.  This disorder has been evaluated as 10 percent 
disabling since February 1995.

The veteran was evaluated and treated by VA in early 1997 for an 
injury to the fifth finger of the right hand reportedly sustained 
in August 1996 while he was moving furniture.  He was diagnosed in 
February 1997 as suffering from a flexible mallous finger 
deformity of the right fifth finger and at that time underwent a 
mallet finger deformity repair.

On a follow-up evaluation in May 1997 the veteran elaborated on 
the circumstances surrounding his injury.  He stated that while in 
the process of moving furniture, he struck his right dominant hand 
hitting the scar on his service-connected fourth finger injury 
residual.  He said that because this finger remained sensitive 
following pinning years ago it caused him to lose control of the 
object he was carrying and resulted in his sustaining a mal 
deformity of the right fifth finger.

At a hearing before a hearing officer at the RO in October 1997, 
the veteran testified that he injured his fifth finger of the 
right hand while moving a sofa. He said that his service-connected 
finger disorder became painful when struck in attempting to bring 
a sofa through a door jam, causing him to drop his end of the sofa 
in such a way as to cause injury to the fifth finger of the right 
hand.  The veteran further described the evaluation and treatment 
he has received for his finger subsequent to this injury.

On a VA examination in January 1999, the veteran related that, 
while in the process of moving furniture, his right hand brushed 
against a door jam and he broke his right fifth finger.  It was 
noted that he had undergone 3 surgeries on his right fifth finger 
with respect to tendon reconstruction and finally in April 1998 a 
fusion of the distal interphalangeal joint at a VA medical 
facility.  Following a physical examination of the right hand, the 
examiner reported that he could find no neurological abnormality 
outside of hypersensitivity to a few sensory modalities, which was 
not consistent and may very well be subjective.

Pursuant to the Board's development request, a VA neurologist 
examined the veteran in December 2002 for the purpose of 
ascertaining the nature and severity of the disability involving 
the fifth finger of the right hand and any relationship between 
the injury and the service-connected residuals of the fracture of 
the right fourth metacarpal.  On this examination the veteran 
informed his examiner that he sustained a fracture of the right 
fifth finger while helping his mother move furniture.  He said 
that while moving furniture, the dorsum of his hand, which is 
hypersensitive (due to his service connected injury) was hit 
against the door jam, leading to sudden pain with loss of right 
hand grip and injury of his right fifth finger with mallet 
deformity.  The veteran's history of multiple surgeries for his 
right fifth finger was noted by the examiner as well as his 
present complaints.  On physical examination, a well-healed linear 
scar was noted over the dorsum of the right hand over the fourth 
metacarpal bone.  There was a missing nail over the right fifth 
finger, which was slightly deformed over the distal phalange.  On 
neurological examination, there was hypersensitivity to touch over 
the right fourth metacarpal area, over the healed scar.  There was 
increased sensitivity to vibration over the outer aspect of the 
right fifth finger.  Status post right fifth finger injury - with 
mallet deformity, status post multiple surgeries for repair and 
ultimately fusion of the distal I/P joint was the diagnosis 
rendered.  The examiner noted that the veteran believed that the 
injury to the fifth finger of the right hand as a result of the 
service-connected fourth finger injury residuals, specifically the 
increased sensitivity of the dorsum of the right hand.  The 
examiner stated that it is difficult to determine retrospectively 
if that is or is not the case.  He added that he thought it was as 
least as likely as not, but that there is no objective way to 
prove it either way.

Analysis

Under applicable criteria, service connection may be granted for a 
disability resulting from disease or injury, which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2003).


It is contended that the veteran's injury to the right fifth 
finger in August 1996 as described by the veteran was proximately 
caused by the residuals of the veteran's service-connected right 
fourth finger disorder.  The veteran's service-connected fourth 
finger disorder, as noted on his most recent VA examination, is 
manifested by hypersensitivity over the healed scar.  Considering 
that the veteran has hypersensitivity related to his service-
connected disorder, it is reasonable to conclude, as did the 
veteran's VA examiner in December 2002, that discomfort associated 
with striking the right hand increased the likelihood of the 
veteran losing his grip, as he has testified, with resulting 
injury to the right fifth finger.

On giving the benefit of the doubt to the veteran, we therefore 
find that entitlement to service connection for residuals of a 
right fifth finger fracture with mallet deformity is warranted as 
this disorder is causally related to the veteran's service-
connected fracture residuals of the fourth metacarpal of the right 
hand. 38 C.F.R. § 3.102.
   

ORDER

Secondary service connection for residuals of a right fifth finger 
fracture with mallet deformity is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



